Van Brunt, P. J. (concurring.)
I concur in the opinion of Mr. Justice Hatch ; but I do not think that he gives sufficient probative force to the uncontradicted evidence as to the commencement of the matrimonial cohabitation between Evans and Hannah Maria.
It appears that prior to the commencement of such matrimonial cohabitation, Hannah Maria Van Deventer was a respectable girl living with her parents, who were also respectable people, and that David Evans had been bestowing his attentions upon Hannah Maria for a period of two years prior to the 4th day of July, 1851; and there is no pretense that there was any illicit relation between them during this time. On the fourth of July Evans applied to and *598secured the permission of Mrs. Yan Deventer, the mother of Hannah Maria, to take her to Easton for a Fourth of July outing. They left home and between eight and nine o’clock of that evening returned, and Evans stated to the household in the presence of Hannah Maria: “We have been getting married.” He Avas asked for a marriage certificate and replied that the person performing the ceremony could not get the certificate ready for them, but that he would obtain it in a few days. The next morning Evans said to the mother: “ I am going to take my wife with me this morning; ” and he took her with him and resided with her at Bound Brook as his wife. From there they went to Allentown, Penn., where they continued to live together as husband and wife; and this was' the reputation which they bore in both places. They then appear to have moved to New York and lived together as husband and wife, where Kate Maria seems to have been born betweén eight and nine months after the commencement of their intercourse.
By this uncontradicted evidence it was established beyond question that Evans and Hannah Maria Yan Deventer had entered into a contract of marriage, and that their intercourse had .been in fulfillment of that contract and was matrimonial in character. It was after the intercourse between Evans and Hannah Maria had thus commenced that Kate Maria xvas .begotten and conceived. No subsequent acts of her parents could deprive her of her birthright.
O’Brien, Ingraham and McLaughlin, JJ., concurred.
Judgment reversed, new trial ordered, costs to appellant to abide event.